DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 16 September 2021 which claims priority to PRO’s 63/079,158; 63/079,103; 63/079,171; 63/079,167; 63/079,177; 63/114,794; 63/122,210 filed 16 September 2020 for the first five, 17 November 2020 for the sixth and 7 December 2020 for the seventh. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goelet (US 2018/0050785).
- Regarding Claim 1. Goelet discloses a hybrid airship-aerostat (10, fig. 1, the airship is a hybrid as it can be both tethered (during drilling operations [0129]) and untethered [0136]) comprising: 
a hull (12); 
a motor (31, fig. 9) coupled to the hull (12, illustrated by fig. 1) configured to rotate between a thrust configuration and a lift configuration (“may include pivot assemblies configured to allow rotation of the propulsion assemblies about one or more axes” [0070]), the motor (31) configured to generate a lift force, a thrust force, or a combination thereof ([0072]); 
a fin (25, fig. 15a) coupled to a tail of the hull (12, illustrated by fig. 1), the fin (25) configured to provide directional control of the hull (12, “purposes of controlling airship” [0100]-[0101]); 
a controller (600) configured to operate the motor (31, [0066]) and the fin (25 [0141]) to pilot the hull (12 [0141]); and 
a bridle system (“anchor like devices” [0129]) configured to removably couple to a first end of a tether (“via tether” [0129], inherently the system can be removably coupled as required given that the airship can function tethered and untethered).
- Regarding Claim 2. Goelet discloses the hybrid airship-aerostat of claim 1, wherein the hull is transitionable between an airship configuration and an aerostat configuration, such that, when the bridle system is not coupled to the tether the hull is in the airship configuration ([0136]) and when the bridle system is coupled to the tether the hull is in the aerostat configuration (0129]).
- Regarding Claim 3. Goelet discloses the hybrid airship-aerostat of claim 2, further comprising a sensor (“sensors associated with airship” [0143]) configured to determine at least one of a flight parameter or a meteorological condition (“weather and/or ambient condition information…altimeters, navigation radios, pitot tubes” [0143]), the sensor in wired communication or wireless communication with the controller (600, see [0143], wired or wireless is required for the sensor to communicate with the controller as disclosed).
- Regarding Claim 4. Goelet discloses the hybrid airship-aerostat of claim 3, wherein the controller (600) is configured to operate the motor (31) and the fin (25) to pilot the hull (12) based on the flight parameter or meteorological condition determined by the sensor (“use such information for generating control signals associated with operating the airship” [0143]).
- Regarding Claim 8. Goelet discloses the hybrid airship-aerostat of claim 1, wherein the controller (600) is configured to operate the motor (31) and the fin (25) to pilot the hull (12) towards a mooring platform (see [0144]), the mooring platform coupled to a second end of the tether (the mooring platform and drilling operations are equivalent see [0129]).
- Regarding Claim 9. Goelet discloses the hybrid airship-aerostat of claim 1, wherein the controller (600) is configured to operate the fin (25) to control at least one of a yaw, a pitch, or a roll of the hull (12, see [0143]); and 
the controller (600) is configured to cause the motor (31) to rotate between the thrust configuration and the lift configuration and cause the motor (31) to generate the lift force, the thrust force, or any combination thereof (see [0141]-[0144]).
- Regarding Claim 10. Goelet discloses the hybrid airship-aerostat of claim 9, wherein the motor (31) is operable in an intermediate position wherein the motor (31) generates both the lift force and the thrust force (“may include pivot assemblies configured to allow rotation of the propulsion assemblies about one or more axes” [0070], an intermediate position is inherently included within the ability of the propulsion assemblies to rotate about multiple axes).
- Regarding Claim 11. Goelet discloses the hybrid airship-aerostat of claim 1, further including at least one ballonet and a lighter-than-air gas pumping system (“cause air pumps to activate, thereby pressurizing the ballonet” [0145]); 
wherein the controller (600) is configured to inflate or deflate the ballonet to adjust an angle of attack of the hull (12, see [0145]); and 
wherein the lighter-than-air gas pumping system is configured to add or remove a lighter- than-air gas to the hull to change a buoyancy of the hull (12, see [0145]-[0146]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goelet in view of Husain et al. (US 5,143,323).
- Regarding Claim 5. Goelet discloses the hybrid airship-aerostat of claim 1, but does not disclose further comprising a gondola removably coupled to the hull.
However, Husain discloses a similar airship-aerostat comprising a gondola removably coupled to the hull (“remove a loaded module” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the airship-aerostat of Goelet to incorporate the removable gondola/module of Husain to allow for easy addition or removal of payload.

Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Goelet in view of Paulson (US 6,010,093).
- Regarding Claim 6. Goelet discloses the hybrid airship-aerostat of claim 1, but does not disclose further comprising a surveillance system removably coupled to the hull.
However, Paulson discloses a similar airship-aerostat with a surveillance system removably coupled to the hull (“surveillance cameras are provided on the lower side of the airship” column 4 lines 24-25, the system is inherently removable if it was previously attached and is not disclosed as integral). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the airship-aerostat Hull of Goelet to incorporate the surveillance system of Paulson to allow for monitoring of the airship surroundings as is known in the art.
- Regarding Claim 7. Goelet as modified discloses the hybrid airship-aerostat of claim 6.  Paulson further discloses wherein the surveillance system includes at least one of a camera or a radar (“surveillance cameras” column 4 line 24).

Claim 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goelet in view of Lee (US 8,485,465).
- Regarding Claim 12. Goelet discloses a lighter-than-air vehicle (10) transitionable between an aerostat configuration and an airship configuration comprising: 
a hull (12) including: 
a plurality of fins (25) extending from an aft portion of the hull (12, illustrated by fig. 1), each fin (25) actuatable to control at least one of a yaw, a pitch, or a roll of the hull (12, [0100]-[0101]); 
a plurality of motors (31) having a first motor and a second motor (fig. 1 illustrates multiple motors), the first motor rotatably coupled to a first side of the hull (12), the second motor rotatably coupled to a second side of the hull (12, fig. 1 illustrates the arrangement; [0070]); 
a sensor (“sensors associated with airship” [0143]) configured to determine at least one of a flight parameter or a meteorological condition (“weather and/or ambient condition information…altimeters, navigation radios, pitot tubes” [0143]); 
a controller (600) configured to operate the plurality of motors (31) and actuate the plurality of fins (25) based on the at least one of the flight parameter or the meteorological condition (“use such information for generating control signals associated with operating the airship” [0143]); 
a tether (“tether” [0129]) removably coupled to the hull (12) at a first end of the tether.  Goelet does not disclose the tether configured to provide electrical power to at least one of the plurality of motors, the sensor, or the plurality of fins.
However, Lee discloses a similar lighter-than-air vehicle wherein the tether (fig. 2a) is configured to provide electrical power to the vehicle (“for the delivery of electric power to the aerostat” column 9 line 52).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tether to incorporate electrical power to allow for various components of the airship to receive power from the tether rather that draw down the onboard energy systems.
- Regarding Claim 14. Goelet as modified discloses the lighter-than-air vehicle of claim 12, wherein, when the lighter-than-air vehicle is in the aerostat configuration, the tether is coupled to the hull ([0129]), and when the lighter-than-air vehicle is in the airship configuration the tether is not coupled to the hull ([0136]).
- Regarding Claim 15. Goelet as modified discloses the lighter-than-air vehicle of claim 12, wherein the controller (600) includes a processor and a memory having instructions stored thereon, the instructions which, when executed by the processor, cause the lighter-than-air vehicle to: 
determine, via the sensor, at least one of the flight parameter or the meteorological condition; 
pilot the hull based on the at least one of the flight parameter or the meteorological condition, wherein piloting the hull includes at least one of: 
maintain an orientation, position, or altitude of the hull; determine a new orientation, new position, or new altitude and steer the hull to the new orientation, the new position, or the new altitude; 
navigate to avoid the meteorological condition or an aerial object; or 
descend and perform a docking procedure (see [0140]-[0146] which disclose all of the above limitations).
- Regarding Claim 16. Goelet as modified discloses the lighter-than-air vehicle of claim 12, wherein the flight parameter includes at least one of a position, an orientation, an altitude, a velocity, or any combination thereof of the hull; and 
wherein the meteorological condition includes at least one of: 
a wind speed, a wind direction, a density of air, an inclement weather condition, a cloud cover condition, or an air pressure (see [0140]-[0146] which disclose all of the above limitations).
- Regarding Claim 19. Goelet as modified discloses the lighter-than-air vehicle of claim 12, wherein the plurality of motors (31) includes a third motor and a fourth motor (fig. 1 illustrates multiple motors), and the plurality of fins (25) includes four fins arranged in an "X" configuration about the hull (12, see fig. 1), 
wherein the controller (600) is configured to control each motor to cause the hull to ascend, descend, or maintain an altitudinal position, move forward or rearward, turn, or any combination thereof, and 
wherein the controller is configured to actuate each fin to control at least one of a yaw, a pitch, or a roll of the hull (see [0141]-[0146] for details related to control of the lighter than air vehicle of Goelet, all limitations above disclosed within).
- Regarding Claim 20. Goelet as modified discloses lighter-than-air vehicle of claim 12, wherein, when in the airship configuration, the hull includes a gondola (see fig. 26); and 
wherein, when in the aerostat configuration, the tether is coupled to a bridle system of the hull (see [0129]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goelet as modified in further view of Paulson.
- Regarding Claim 13. Goelet as modified discloses the lighter-than-air vehicle of claim 12, but does not disclose a surveillance system coupled to the hull, the surveillance system configured to obtain at least one of an image, a video, a direction and a location of an aerial object, or any combination thereof.
However, Paulson discloses a similar airship-aerostat with a surveillance system removably coupled to the hull (“surveillance cameras are provided on the lower side of the airship” column 4 lines 24-25, the system is inherently removable if it was previously attached and is not disclosed as integral). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the airship-aerostat hull of Goelet as modified to incorporate the surveillance system of Paulson to allow for monitoring of the airship surroundings as is known in the art.
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        25 October 2022